DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Amendment filed August 1, 2022 in response to Examiner’s Office Action has been reviewed. Claims 2-6 are pending. Claims 2-6 are added. Claim 1 is canceled.

Terminal Disclaimer
The terminal disclaimer filed on August 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,147,378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 2-6 are allowed.
The prior art of record fails to teach or suggest individually the first scan line is configured such that a first non-selection signal is supplied from the other end of the first scan line through the first transistor, wherein the second scan line is configured such that a second non-selection signal is supplied from the other end of the second scan line through the second transistor, wherein the first scan line is configured such that no selection signal is supplied from the other end of the first scan line, wherein the second scan line is configured such that no selection signal is supplied from the other end of the second scan line, wherein the other end of the first scan line is not directly connected to any transistor other than the first transistor, and wherein the other end of the second scan line is not directly connected to any transistor other than the second transistor as set forth in the independent claims 1 and 5.
Dependent claims 3, 4 and 6 being further limiting to the independent claims 2 and 5 are also allowed. 
	The closet prior art, Tobita, US Patent Application Publication No 2013/0222220 teaches electro-optical device is configured to be capable of using a region of a gate line drive circuit efficiently and preventing rising speed of a gate line selection signal from decreasing (rising delay), and a shift register circuit is composed of a single conductivity type transistor which is suitable for the device. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691